A virtud de tui auto de certiorari expedido se elevaron los autos originales en el pleito No. 3756 de Víctor P. Martínez v. Ricardo Serrano, sobre daños y perjuicios, apelación procedente de la Corte Municipal de San Sebastián. Se re-claman $490 por liaber el demandado introducido varias Ca-bezas de ganado a pastar en una finca del demandante, haber cortado leña y construido un bohío. El demandado no con-testó, se anotó la rebeldía y se pidió al secretario que re-gistrara sentencia concediendo lo pedido en la demanda. Así se hizo y el demandado apeló para ante la corte de distrito, la cual ordenó la apertura de la rebeldía y dejó sin efecto la sentencia de la corte municipal y devolvió el caso.
Sostiene el peticionario que la corte de distrito actuó sin jurisdicción porque la Ley No. 13 de noviembre 14, 1917 no autoriza una apelación contra una sentencia dictada y re-gistrada por el secretario de una corte municipal. No tiene razón el recurrente. Cuando un secretario de una Corte en casos especialísimos y por autoridad expresa de la ley actúa por sí sólo registrando una sentencia, lo hace a nombre de la corte. Por tanto, bajo un estatuto general que autoriza apelaciones contra las sentencias de la corte, cabe apelar de la sentencia del secretario.
Quizás el procedimiento mejor sería pedir al mismo se-cretario que declarara la nulidad de la sentencia que regis-tró y entonces apelar de la resolución, pero habiéndose esco-gido el camino directo de la apelación, no puede negarse que *934la corte de distrito adquirió ¡jurisdicción. La sentencia del secretario era enteramente nula y no habiéndose probado nn claro abuso de discreción por parte de la corte de distrito al decretar la apertura de la rebeldía es necesario concluir que el procedimiento seguido no es contrario a la ley.
■ El Juez Presidente Se. del Tono, emitió la opinión del tribunal.
El Juez Asociado Se. Wole, escribió la siguiente opinión disidente: “Ami juicio como el secretario de la corte municipal de acuerdo con los hechos de este caso no tenía facultad para dictar una sentencia, no existía sentencia válida alguna y por tanto la Corte de Distrito de Aguadilla no tenía ju-risdicción sino para desestimar la apelación.”